Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su (US 20180095544).
Regarding claim 1, Su teaches a key structure, comprising: a bottom plate 100a, a keycap 180; and 5a first actuator 120, disposed on the bottom plate and engaged with the keycap to make the keycap movably reciprocating along an actuating direction perpendicular to the bottom plate; wherein, one of the first actuator and the keycap has a first slot (where plug 122 is positioned); the other one of the first actuator and the keycap has a first plug 122; the first plug 10is inserted in the first slot in parallel to the actuating direction; and one of the first slot and the first plug comprises at least one first protruding portion protruding perpendicularly to the actuating direction and conformally engaged with the other one of the first slot and the first plug (Figs. 1-2); wherein one of the first slot and the first plug has an outermost sidewall (the plug has a plurality of sidewalls, and the 4th sidewall is outermost sidewall with respect the 1st 

    PNG
    media_image1.png
    331
    661
    media_image1.png
    Greyscale

Regarding claim 4, Su teaches the key structure wherein the first plug 122 protrudes from a first top of the first actuator 120; and the first slot is disposed in a first column protruding from a bottom surface of the keycap 180 (Figs. 1-3).  
Regarding claim 5, Su teaches the key structure wherein the at least one first protruding portion is at least one rib protruding perpendicular to the actuating direction outwards from a sidewall of the first plug and 5conformally engaged with a sidewall of the first slot; and the at least one rib has a long axis forming an angle with the actuating direction that is not 180 degree (Figs. 1-3 and annotated figure below).  
Regarding claim 6, Su teaches the key structure wherein the first plug comprises a 10first fin and a second fin that intersect each other; the first top of the first actuator extends parallel to the actuating direction to form a cross-cylinder structure; the first slot is a cross-shaped groove comprising a first groove and a second groove 
Regarding claim 7, Su teaches the key structure wherein the first fin has a width greater than that of the first groove; the second fin has a width less than or equal to that of the second groove; the at least one first protruding portion is at least one rib protruding perpendicular to the actuating direction 20outwards from a sidewall of the second fin and conformally engaged with at least one recess formed on an inner wall of the second groove; and the at least one rib has a long axis forming an angle with the actuating direction that is not 180 degree (Figs. 1-3, and two annotated figures below).  

    PNG
    media_image2.png
    662
    688
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    622
    666
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Suwa (US Pat. 5,144,103).
Regarding claim 2, Su teaches the key structure wherein the first plug comprises the at least one first protruding portion and the first slot has a sidewall. Su does not teach the at least one first protruding portion having a first hardness and the sidewall with a second hardness; and the first hardness is greater than the second hardness. However, Suwa teaches a similar keycap structure which comprises an actuator 2 with a plug 2a, and a keycap with a slot; the plug of the actuator has a protruding portion (cross-shaped protrusion) with a first hardness, and the slot of the keycap has a sidewall with a second hardness; and the first hardness is greater than the second hardness (the plug is press-fitted into the slot of the keycap, and the uses of “press-fitted” indicates that the keycap slot is more flexible or flexible enough to receive the plug in a press-fitting manner, see Figs. 4-f and col. 4, lines 56-61). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Suwa in the keyboard of Su to provide a more secure key switches.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vaziri (US Pat. 6,961,052).
Regarding claim 9, Su teaches the claimed structure of the second structure but fails to teach the key structure comprising a second actuator, disposed on the bottom plate, adjacent to the first 5actuator, and together with the first actuator to make the 
Regarding claim 10, Su as modified by Vaziri teaches 15the key wherein the first actuator 120 is a mechanical switch configured to provide an elastic force enabling the keycap 180 to movably reciprocate along the actuating direction; and the second actuator 180 is a plunger switch following the keycap to reciprocate along the actuating direction (Figs. 1-3 and paragraph 34).
Response to Arguments
Applicant's arguments filed 8/3/2021 have been fully considered but they are not persuasive.
Applicant argues that “the protruding portion of the protruding portion 122 CAN'T be conformally engaged with the slot of the keycap 120”. However, the examiner cannot concur. Su teaches a first plug and a first slot, the first plug in inserted into the first slot. The first plug and the first slot each has a sidewall with a plurality of protruding portions and recesses, when the first plug is completely inserted into the first slot, the protruding portions and the recesses are confortmally or fitly engaged with each other. The . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976.  The examiner can normally be reached on 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED M SAEED/               Primary Examiner, Art Unit 2833